Herlihy, J.
Appeal by the self-insured employer from a decision of the Workmen’s Compensation Board which reversed a decision of the Referee imposing liability on the respondent 'Special Disability Fund. The appellant contends that the respondent Fund did not timely appeal the Referee’s determination of its liability. The record establishes that the appeal was taken within 30 days after the notice of the filing of the decision of the Referee as provided in section 23 of the Workmen’s Compensation Law and the board therefore properly disregarded so much of its prior rule 13 (12 NYCRR 300.13) as was contrary to said section 23 (Workmen’s Compensation Law, § 117). As to the issue of whether or not the employer had knowledge of an existing permanent disability, the evidence of the appellant at best created a question of fact for the board and its determination is supported by substantial evidence. Decision affirmed, with costs to the respondent Special Disability Fund. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Herlihy, J.